                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

    State Farm Mutual Automobile      )              JUDGMENT IN CASE
          Insurance Company,
                                      )
             Plaintiff(s),            )                   3:18-cv-548
                                      )
                 vs.                  )
                                      )
           David Campbell,            )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 29, 2019 Order.

                                               August 29, 2019
